Citation Nr: 1434093	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, from June 1957 to July 1961, and from October 1961 to October 1968.  The Veteran died on September [redacted], 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


REMAND

A longitudinal review of the record revealed that the Veteran's service treatment records were silent for any findings or diagnosis of any type of cancer or heart disorder as well as showed that he was wounded while in Vietnam in 1968.

Post-service VA treatment records reflected that the Veteran was first diagnosed with colon cancer in 1995 and underwent a hemicolectomy.  He was shown to be asymptomatic until June 2000 when an evaluation revealed recurrent colon cancer.  He then underwent a partial colectomy in July 2000.  In July 2003, the Veteran was treated for recurrent adenocarcinoma of the rectum and received a palliative course of external beam radiation to a left pelvic/groin mass.  Additional treatment records dated in 2004 showed findings of metastatic colorectal cancer

The Veteran died in September 2005.  The final VA hospital discharge summary listed principal diagnoses of adenocarcinoma of the colon and rectal cancer with new lung masses noted, left lower extremity deep vein thrombosis, history of coronary artery disease, atrial fibrillation, and hypertension.  The Veteran's certificate of death lists the immediate cause of death as adenocarcinoma of the colon.  At the time of his death, service connection was in effect for headaches and dizziness, residuals of posttraumatic encephalopathy secondary to shell fragment wound; skull defect residuals secondary to shell fragment wound; right leg varicose veins; right inguinal hernia; defective hearing in the left ear; healed fracture of the left carpal navicular bone; and right shoulder bursitis.

The appellant filed an application for Dependency and Indemnity Compensation benefits in October 2005, asserting that the Veteran's colon cancer was caused by herbicide exposure during active duty service in Vietnam.  She also alleged that the Veteran had lung cancer and a heart disorder which contributed to his death.  Finally, the appellant argued that the Veteran's service-connected disabilities were a contributory cause of his death. 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including respiratory cancers, are deemed service-connected.  38 C.F.R. § 3.309(e) (2013).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In April 2009 and May 2011, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical opinion to determine the etiology of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2013).  The Board indicated that the VA examiner must provide opinions as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death; whether the Veteran's colon cancer was related to inservice herbicide exposure; whether the Veteran had lung cancer, which contributed to his death; and whether any diagnosed lung cancer was directly related to the Veteran's military service.

In a May 2014 VA medical opinion, a VA examiner noted review of the record and opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In the cited rationale, the examiner indicated that there was no clinical correlation between the Veteran's extensive colon and rectal cancers and his service-connected disabilities.  The examiner then simply included a brief recitation of the clinical history of the Veteran's colon and rectal cancer treatment. 

The Board has determined that the May 2014 VA medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the May 2014 VA examiner opined that there was no clinical correlation between the Veteran's extensive colon and rectal cancers and his service-connected disabilities, a brief recitation of medical evidence was provided instead of a well-reasoned rationale.  The examiner also clearly did not provide each of the requested medical opinions discussed above.  Thus, the conclusions reached by the VA examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

As such, the Board finds that the RO has not substantially complied with the directives of the prior May 2011 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board again instructs the RO to obtain the requested VA medical opinion.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death from a VA physician.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  

The examiner must provide opinions for the following:

(1) Offer an opinion as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death. 

(2)  Offer an opinion as to whether the Veteran's colon cancer was causally related to events during his military service or any incident therein, to include herbicide exposure.   

(3) Offer an opinion as to whether the Veteran had lung cancer or a heart disorder which contributed to his death, and if so, whether any identified heart disorder or lung cancer was causally related to events during his military service or any incident therein, to include herbicide exposure. 

The examiner must acknowledge and discuss the findings in the May 2014 VA medical opinion of record as well as the lay statements from the appellant.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the record since June 2014.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

